El Juez Asociado Sr. Wole,
emitió la opinión de] tribunal.
Este fué un caso en el cual la Corte de Distrito de Maya-güez declaró sin lugar una excepción previa formulada a la demanda. Posteriormente, pero sin existir constancia al-guna en los autos de cómo fué que quedó sometida la cues-tión a la corte, un juez que luego fué nombrado para la misma corte declaró con lugar una moción en la que se solicitaba que fuera dictada sentencia sobre los alegatos por ser insu-ficiente la demanda. Habiéndose concedido permiso al de-mandante para hacer enmiendas presentó éste su demanda enmendada renunciando por ello a las supuestas irregularida-des a las cuales hace referencia ahora en su alegato. Al ser radicada la demanda enmendada solicitaron los demandados del tercer juez que ocupó dicha corte que fuera eliminada dicha demanda y se dictara sentencia. La moción se fundaba en que la demanda enmendada era sustancialmente igual a lá *578original. Dicha moción fué declarada con lugar' dictándose sentencia a favor de los demandados. Si de nn examen de la demanda enmendada aparece que ésta es insuficiente de acnerdo con la ley, no es necesario considerar la demanda original o procedimientos interloeutorios puesto que no existe queja de la falta de audiencia debida.
En la demanda enmendada se expresa que los demanda-dos maliciosa y falsamente juraron respecto a la veracidad ■de hechos contra el demandante que no eran ciertos. Los apelados se fundan en parte en el hecho de que la manifes-tación hecha por uno de los demandados fué por informa-ción y creencia mientras que la del otro demandado fué acep-tada como verdadera por la corte,’ apareciendo ambos hechos de la demanda. Pero los'apelados se basan, principalmente en el hecho de que no existe acción civil por perjurio. Esta no existía de acuerdo con la ley común de Inglaterra siendo el parecer de las autoridades que si se permitiera la acción tcivil por perjurio serían interminables los litigios. Phelps v. Stearns, 4 Gray 105, 64 A. D., 61; Pico v. Cohn, 91 Cal., 134; Taylor v. Bidwell, 65 Cal., 489. 1 Cyc., 68. Tampoco Iba jádo conferido tal derecho por los artículos 1059 ó 1803 (del (Código Civil como alega el apelante. El acto o daño a que hace referencia el artículo 1803 debe ser la consecuen-cia inmediata del daño y no puede referirse a una cosa tan remota como lo es una sentencia contra un demandante en .que pierde o deja de ganar con motivo de la falsa declarator.. Ni surgiría tampoco la obligación a que se refiere el .artículo 1059 de’una declaración falsa. En bien del litigio <en .general el remedio es estrictamente penal. Interest rei-puhliam mí sit finis litium. La sentencia debe ser confirmada.

Confirmada la sentencia apelada-.

. (Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados :del Toro y Aldrey.
, El .Juez Asociado Sr. Hutchison no intervino en la reso-lución xLc este caso.